Scott, J.,
dissenting:
I am of the opinion that the deed to the trustees in this case, operated under the statute of uses, as a direct conveyance from the Bonanza Company to the Hanover Company, and further, that the defendant Barr, a trustee under the deed, and who of all persons should have known of the secret oral agreement relied on, if there was such agreement, by his conduct in procuring the levy *138and sale of the premises, as being the property of the Hanover Company, and in accepting the money of the Ohio Company in redemption from such levy and sale, is estopped to question the title of the Ohio Company.